Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/976,137 received May 18, 2022. Claims 2-14 and 16-20 remain canceled, claims 1 and 15 are left as original or previously presented.
Response to Arguments
Specification
Applicant’s arguments, see pages 2-3, filed May 18, 2022, with respect to the objections to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Allowable Subject Matter
Claims 1 and 15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see the previous Office action, April 25, 2022, for reasons for allowance.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859